DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claims 1-7 are pending and under examination.
Specification
The abstract of the disclosure is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the variable R defined as NH2 is new matter. The present application is a divisional of US 10906910, which is a divisional of US 10358450. However, if Applicant intends said definition for variable R, then the application should be filed as continuation-in-part (CIP). 
Applicant is required to cancel or amend the new matter or amend the type of application to a CIP in the reply to this Office Action.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph ransco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed non-provisional applications, application no. 16437257 (US 10906910) and 14678206 (US 10358450); and provisional application no. 61975089, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 1, 2 and 6 of this application. A compound as described in claims 1, 2 and 6, wherein variable R is defined as NH2 is not supported. Thus, the effective filing date of present claims 1, 2 and 6 remains the immediate filing date of December 22, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant did not have possession of a compound 2. Therefore, there is not sufficient written description for claims 1, 2 and 6.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 102(a))1) and (a)(2) as being anticipated by Gangjee, A. (WO 2012106522).
The reference teaches the compounds cited in claims 3 and 4: 

    PNG
    media_image1.png
    105
    103
    media_image1.png
    Greyscale
	and 
    PNG
    media_image2.png
    110
    103
    media_image2.png
    Greyscale
, see Figure 18/32 in the ‘522 publication. Thus, said claims are anticipated by Gangjee.
Claim(s) 6 is rejected under 35 U.S.C. 102(a))1) and (a)(2) as being anticipated by Gangjee, A. (WO 2015153955).
The reference teaches the compounds cited in claims 3 and 4: 

    PNG
    media_image3.png
    235
    240
    media_image3.png
    Greyscale
, see page 19, compound 4 in the ‘522 publication and the method of treating cancer is found in the abstract. The effective filing date of claim 6 is December 22, 2020. Thus, said claim is anticipated by Gangjee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 5 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Gangjee, A. (WO 2012106522).
The present application claims the following compound:

    PNG
    media_image4.png
    124
    141
    media_image4.png
    Greyscale
 . This compound is used in the synthesis to make the following compound: 
    PNG
    media_image3.png
    235
    240
    media_image3.png
    Greyscale
 .
The ‘522 reference teaches the following compound:

    PNG
    media_image2.png
    110
    103
    media_image2.png
    Greyscale
, which is used in the following synthesis to make compound 1:

    PNG
    media_image5.png
    200
    768
    media_image5.png
    Greyscale
.
The only difference between compound C and compound 11 is the H versus Applicant’s methyl group on the N of the fused-pyrrole ring. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is the only difference between the final products also, compound 1 versus compound 4.
Thus, claim 5 is rendered obvious over the Gangjee reference. 
 

Claim 7 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Gangjee, A. (WO 2012106522).
The instant application claims a method of treating cancer with a compound of the following formula, wherein R is an alkyl group of 1 to 10 carbons:

    PNG
    media_image6.png
    286
    270
    media_image6.png
    Greyscale
.
The ‘522 publication teaches the following compound:

    PNG
    media_image7.png
    154
    155
    media_image7.png
    Greyscale
 see Figure 18/32 in the ‘522 publication. 
The only difference between the claimed compound and compound 1 is the H versus Applicant’s methyl group on the N of the fused-pyrrole ring. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
The treatment of cancer is discussed in the abstract and throughout the disclosure of the ‘522 publication.
Thus, claim 7 is rendered obvious over the Gangjee reference. 

Claim 7 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Gangjee et al. (ACS Medicinal Chemistry Letters, 2014, 5, pp. 480-485).
The instant application claims a method of treating cancer with a compound of the following formula, wherein R is an alkyl group of 1 to 10 carbons:
 
    PNG
    media_image6.png
    286
    270
    media_image6.png
    Greyscale
.
The Gangjee reference teaches the following compound:

    PNG
    media_image8.png
    165
    147
    media_image8.png
    Greyscale
, see Figure 1, page 481. The reference teaches the compounds as anti-angiogenic, cytostatic or anti-tumor agents, see abstract. 
The only difference between the claimed compound and compound 1 is the H versus Applicant’s methyl group on the N of the fused-pyrrole ring. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	The difference of the alkyl chain length is also considered a homologue and the same argument applies to the variable R.
Therefore, claim 7 is rendered obvious over the Gangjee reference. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10358450.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims embrace a method of treating cancer with the compounds in claims 6 and 7 of the present application. There is no patentable distinction between compounds and methods of intended use of said compounds. The instant application is a divisional of US 10906910 (application 16437257), which is a divisional of US 10358450, (application 14678206), issued on 7/23/2019. The instant application was filed on 12/22/2020. This divisional is not the result of a restriction requirement since the ‘450 issued prior to the filing of the present application.

Claims 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 62-76 of U.S. Patent No. 9139590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims embrace a method of treating cancer with the following compounds:

    PNG
    media_image6.png
    286
    270
    media_image6.png
    Greyscale
, wherein R is an alkyl group or in claim 7 wherein R is H. There is no patentable distinction between compounds and methods of intended use 

    PNG
    media_image9.png
    276
    265
    media_image9.png
    Greyscale
, wherein X is defined as NH, NCH3, O or S. The only difference between these compounds and the claimed compound is at X, where in the present claims embrace only CH2. However, claim 72, among others, teach X can be CH2. Therefore, these groups are alternatively useable and obvious, see below for the formula. Claims 72-76 of the ‘590 patent embrace compounds of the following formula:

    PNG
    media_image10.png
    258
    281
    media_image10.png
    Greyscale
, wherein R4 is defined as 2',6'-diCH3. The only difference between these compounds and the claimed compound is at R4, where in the present claims embrace only H, i.e. H versus methyl groups. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, the genus teaches H and methyl groups at R1 are alternatively useable and there are guideposts that teach R4 as H or methyl are considered equivalent. 
See figures 4, Series VIIIb and Series Xa for the closest species disclosed. Moreover, there is no patentable distinction between compounds and method of intended use of said compounds. 

Claims 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10385064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims embrace a method of treating cancer with the following compounds:

    PNG
    media_image6.png
    286
    270
    media_image6.png
    Greyscale
, wherein R is an alkyl group or in claim 7 wherein R is H. There is no patentable distinction between compounds and methods of intended use of said compounds. The claims 4-6 of the ‘064 patent embrace compounds of the following formula:

    PNG
    media_image10.png
    258
    281
    media_image10.png
    Greyscale
, wherein R4 is defined as 2',6'-diCH3. The only difference between these compounds and the claimed compound is at R4, where in the present claims embrace only H, i.e. H versus methyl groups. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, the genus teaches H and methyl groups at R1 are alternatively useable and there are guideposts that teach R4 as H or methyl are considered equivalent. 
See figures 4, Series Xa for the closest species disclosed. Moreover, there is no patentable distinction between compounds and method of intended use of said compounds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624